Friday, July 01, 2011


Mr. Bryan Rutherford
MacDonald Devin, PC
3800 Renaissance Tower
1201 Elm Street
Dallas, Tx 75270-2130

Mr. Thomas Matthew Corea
The Corea Firm PLLC
1201 Elm Street, 41st Fl.
Dallas, TX 75201
Mr. Jeremy Reade Wilson
The Corea Firm
325 N St Paul Sreet,  Suite 4150
Dallas, TX 75201

RE:   Case Number:  08-0231
      Court of Appeals Number:  06-07-00089-CV
      Trial Court Number:  23,220

Style:      OMAHA HEALTHCARE CENTER, LLC
      v.
      WILMA JOHNSON, ON BEHALF OF THE ESTATE OF CLASSIE MAE REED, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Ms. Debbie     |
|   |Autrey         |
|   |Mrs. Gwen Oney |